

116 S4803 IS: Beat China by Harnessing Important, National Airwaves for 5G Act of 2020
U.S. Senate
2020-10-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4803IN THE SENATE OF THE UNITED STATESOctober 19, 2020Mr. Wicker (for himself and Mr. Thune) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo make the 3450–3550 MHz spectrum band available for non-Federal use.1.Short titleThis Act may be cited as the Beat China by Harnessing Important, National Airwaves for 5G Act of 2020 or the Beat CHINA for 5G Act of 2020.2.Reallocation and auction of 3450–3550 MHz spectrum band(a)DefinitionsIn this section—(1)the term Commission means the Federal Communications Commission; and(2)the term covered band means the band of electromagnetic spectrum between the frequencies of 3450 megahertz and 3550 megahertz, inclusive.(b)Withdrawal or modification of Federal Government assignmentsThe President, acting through the Assistant Secretary of Commerce for Communications and Information, shall—(1)not later than 180 days after the date of enactment of this Act, in coordination with relevant Federal users, begin the process of withdrawing or modifying the assignments to Federal Government stations of the covered band as necessary for the Commission to comply with subsection (c); and(2)not later than 30 days after completing any necessary withdrawal or modification under paragraph (1), notify the Commission that the withdrawal or modification is complete.(c)Reallocation and auction(1)In generalThe Commission shall—(A)revise the non-Federal allocation for the covered band to permit flexible-use services; and(B)notwithstanding paragraph (15)(A) of section 309(j) of the Communications Act of 1934 (47 U.S.C. 309(j)), not later than December 31, 2021, begin a system of competitive bidding under that section to grant new initial licenses for the use of the covered band, subject to flexible-use service rules.(2)Exemption from notification requirementThe first sentence of section 113(g)(4)(A) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923(g)(4)(A)) shall not apply with respect to the system of competitive bidding required under paragraph (1)(B) of this subsection.(3)Proceeds to cover 110 percent of Federal relocation or sharing costsNothing in paragraph (1) shall be construed to relieve the Commission from the requirements of section 309(j)(16)(B) of the Communications Act of 1934 (47 U.S.C. 309(j)(16)(B)).